United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-1939
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Gregory Joseph Halter,                  *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                                 Submitted: June 15, 1998
                                     Filed: July 6, 1998
                                   ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Joseph Halter entered a plea of guilty to a drug distribution charge, a
money laundering charge and an 18 U.S.C. § 924(c) firearms charge. He now brings
a 28 U.S.C. § 2255 motion, seeking to vacate his sentence on the firearm conviction
in light of the Supreme Court's decision in Bailey v. United States, 516 U.S. 137
(1995). Because of the Supreme Court's recent decision in Bousley v. United States,
118 S. Ct. 1604 (1998), we reverse and remand this matter to the district court for
further consideration.
A true copy.

      ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-